DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diameter within the stop portion being larger than the diameter within the male portion, recited in claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson 2004/0069517.
In regard to claim 14, Olson discloses (fig. 5) an electrical conduit coupler, comprising;
a body 70 having:
a male coupling portion 74a;
a female coupling portion 77F;
a stop portion 74 positioned between the male coupling portion and the female coupling portion;
and
a longitudinal bore extending from the male coupling portion through the stop portion to the female coupling portion;
wherein the male coupling portion comprises an exteriorly threaded nipple 74A that extends from an end wall of the stop portion 74, wherein the longitudinal bore 77 within the stop 
In regard to claim 15, wherein the female coupling portion of the body includes at least one aperture 73B, and at least one fastener 73F within the at least one aperture used to releasably secure the threaded conduit or the unthreaded conduit C to the body.
In regard to claim 17, wherein a diameter of the longitudinal bore within the male coupling portion is equal to a diameter of the longitudinal bore within the stop portion and smaller than a diameter of the longitudinal bore within the female coupling portion (bore 77B extends through male portion 74b and part of the stop portion 74 and bore 77B is smaller than the bore at 77C).
In regard to claim 18, wherein the diameter of the longitudinal bore 77B within the male coupling portion is substantially equal to an inside diameter of the threaded end of the threaded conduit or the unthreaded end of the unthreaded conduit C.
In regard to claim 19, wherein the longitudinal bore within the female coupling portion has a smooth wall (portion 77 is smooth and also a small portion of 77C is smooth).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith 8,690,194.
In regard to claims 1, 5 and 8, Smith discloses an electrical conduit coupler, comprising;
a body 20 having;
a first coupling portion 26; 
a second coupling portion 22;
a stop portion 32 positioned between the first coupling portion and the second coupling portion, and
a longitudinal bore extending from the first coupling portion through the stop portion to the second coupling portion;
wherein the longitudinal bore within the first coupling portion 26 is a threaded bore 44 capable of receiving a threaded end of a first threaded electrical conduit 52, wherein the longitudinal bore within the second coupling portion 22 has diameter capable of receiving a threaded end of a second threaded conduit or an unthreaded end of an unthreaded conduit 50, and wherein the longitudinal bore within the stop portion 32 has the diameter that provides a wire passage between the first threaded conduit 26 and the second threaded conduit or the unthreaded conduit 50;

However, it would have been obvious to one of ordinary skill in the art to modify the body of Smith to have the first coupling portion include a diameter that is smaller than the second coupling portion because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Smith does not disclose a length of the second coupling portion that is greater than or equal to a length of the first coupling portion.  However, it would have been obvious to one of ordinary skill in the art to increase the length of the second coupling portion 22 to be at least twice as long than portion 26 because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In regard to claims 2 and 9, wherein the second coupling portion 22 includes at least one aperture 25, and at least one fastener 28 within the at least one aperture used to releasably secure the second threaded conduit or the unthreaded conduit to the body.
In regard to claims 3 and 10, wherein the second coupling portion of the body includes a plurality of spaced apart apertures 25 and a plurality of fasteners 28, 
wherein one of the plurality of fasteners 28 is within one of the plurality of apertures 25, and
wherein the plurality of fasteners 28 are used to releasably secure the second threaded conduit or the unthreaded conduit 50 to the body.

In regard to claims 6 and 12, wherein the longitudinal bore within the second coupling portion 22 has a smooth wall.
In regard to claims 7 and 13, wherein the first coupling portion 26 comprises a female coupling portion and the second coupling portion 22 comprises a female coupling portion.
In regard to claim 20, wherein a diameter of the longitudinal bore within the stop portion 32 is substantially equal to an inside diameter 56 of the threaded end of the first threaded electrical conduit 52 and an inside diameter of the threaded end of the second threaded conduit or the unthreaded end of the unthreaded conduit 50.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson 2004/0069517 in view of Reynolds, Jr., 5,570,909.
In regard to claim 16, Olson discloses using one aperture and fastener, but not a plurality.
Reynolds, Jr. teaches that it is common and well known in the art to provide a similar 
type of connector with either one (fig. 11) or two (fig. 14) apertures and fasteners.  Therefore it would have been obvious to one of ordinary skill in the art to modify the connector of Olson to include two apertures and connectors because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID BOCHNA/Primary Examiner, Art Unit 3679